DETAILED ACTION
1. Claims 1, 11, and 16 are amended. Claims 6, 7, 9, 14, 15, 18 and 20 are canceled. Now claims 1-5, 8, 10-13, 16, 17 and 19 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Applicant Arguments
3.	Applicant arguments are moot in view of modify/new ground of rejection rendered because the arguments are based on newly added limitations (canceled claims 6, 7, 14 and 18 limitations) into the independent claims 1, 11 and 16 which is addressed. However applicant arguments on pages 7-8 of applicant remarks are persuasive in light of limitations of claims 5, 13 and 19 since scope of claims 5, 13 and 19 in view of amended claims 1, 11 and 16 has been changed and the current prior art no longer reads on such limitations. Examiner has conducted a search in view of applicant arguments and in light of claims 5, 13 and 19 and has concluded the rejection of claims 5, 13 and 19 are withdrawn (see allowable subject matter below).

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claims 1-4, 8, 10-12, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over by LaFever et al. U.S. 2018/0307859 hereinafter “LaFever” filed Apr. 26, 2018 in view of Ollikainen et al. U.S. 2017/0221081 hereinafter “Ollikainen” Published Aug. 03, 2017.
	
Regarding claim 1, LaFever teaches: A computer-implemented method (LaFever teaches a method for data anonymity, see abstract) comprising:
receiving data from a database of a source (LaFever, first see FIG. 1A in conjunction with para. [0328] that discloses receives data from databases then see FIG. 1Y-1 step 1);
introducing taint information based upon the source (LaFever, see para. [0020] that discloses data/metadata (taint information) must have something to attach itself to or associate itself with) by bundling metadata associated with the data in the database (LaFever, see para. [0020, 0080]), wherein the taint information comprises, an attribute semantic, and a data object identifier (LaFever, see para. [0346], “identify Data Subjects such as a person, place or thing, the abstraction module 52 of FIG. 1 or FIG. lA may also be used … objects; images; audio or video information; sensory information; multimedia information; geo-location information; privacy/anonymity information; security information; electronic messaging information including senders and receivers, message content, hyperlinks in messages, embedded content in messages, and information relating to the devices and servers involved in sending and receiving the messages … tracking information; tax information; educational information; identifiers related to military, national defense, or other government entity programs; virtual reality information; massively multiplayer online role-playing games (i.e., MMORPGs ); medical information; biometric data”) comprising a row identifier of the database (LaFever, first see para. [0057], “identity management, suppression and/or generalization of certain data by row, by column, by any other dimension, by any combination of dimensions, by discrete cell, by any combination of discrete cells and by any combination of rows, columns”; then see para. [0345], “be able to protect or encrypt data 'by row' or generalize 'by column' in a 2-dimensional data set, the techniques described herein may protect or encrypt data by row, by column, by a vector in a 3rd, 4th or even nth dimension, or by any combination thereof”; see also para. [0548], “protecting data may enable data to be revealed or obscured on a '2-dimensional' basis, as is shown in scheme 107”);
storing the taint information (LaFever, see para. [0026] that discloses storing data/metadata “the Dynamic Anonymity system, according to some embodiments, may collect and retain information related to the various … and store the combined information in an aggregated data profile for the Data Subject until such time as a decision is made by”) 
referencing the taint information to identify an injection security vulnerability (LaFever, see FIG. 17 in conjunction with para. [0730], “Data Subject device, on a service provider device, accessible via and reside in a cloud network, or reside on the same computing device as the privacy server to a Service Provider ("SP2") that provides monitoring services related to exercise activity … the PS and the identifier code together with attribute combination P is communicated as a TDR to SP2 via CN3 via a security client”).
Where the security evaluation reveals the source to be a trusted source (LaFever, see para. [0019] that discloses “controlling entity that may be a trusted party or proxy (untrusted source)), flowing the data to a sensitive sink (LaFever, see para. [0030] which discloses data is analyzed and access are given or revoked based on such analysis which reads on applicant’s definition of “sensitive sink” in para. [0052] of applicant specification) ; and
Where the security evaluation reveals the source to be an untrusted source (LaFever, see para. [0019] that discloses “controlling entity that may be a trusted party or proxy (untrusted source))
considering the taint information to generate an anonymized data set including at least part of the data, storing the anonymized data set; and communicating the anonymized data set as output (Examiner note: this limitation is interpreted under 112 (f) and examiner consider the processor through privacy server generate anonymized data set see also para. [0084]; LaFever, see para. [0746] that discloses how to generate the data that is augmented as to protect privacy/anonymity without reviling the sensitive data as output and storing the augmented data and output the augmented data, “generate real-time TD Rs that do not reveal sensitive PH/PHI without losing the context of, or access to, such information. In step 1.0, information may be received as input to the system including PII/PHI relevant to the registration process. In order to protect the privacy/anonymity of sensitive PII/PHI information, output from the registration process may replace PII/PHI user information [A] with TDRs (comprised of dynamically changing and re-assignable DDIDs and the PII/PHI information) without revealing the PII/PHI information so sensitive PII/PHI data is not exposed. This user data (including TDRs in lieu of PH/PHI information) would then be used as input to create, augment or alter the user data file at Dl without revealing PH/PHI information [B]. Similarly, PH/PHI information that is output from the step 2.0 reservation process may be replaced with TD Rs ( comprised of dynamically changing and re-assignable DDIDs and the PII/PHI information) without revealing the PII/PHI information so sensitive PII/PHI data is not exposed. This clinical data (including TDRs in lieu of PH/PHI information) would then be used as input to create, augment or alter the clinical data file at D2 without revealing PII/PHI information”); and
LaFever does not explicitly disclose: according to an anonymization metric;
However Ollikainen teaches: according to an anonymization metric (Ollikainen, see para. [0010 and 0015], “determining an anonymity level of the processed data … The anonymity level may be a metric selected from the group consisting of k-anonymity, I-diversity, and t-closeness”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of LaFever with the teaching of Ollikainen because the use of Ollikainen’s idea (Ollikainen, see abstract) could provide 

Regarding claim 2, LaFever in view of Ollikainen teach all the limitations of claim 1. Furthermore, LaFever discloses sensitive attribute and a quasi-identifier (LaFever, see para. [0032], “Dynamic Anonymity will be more attractive than traditional approaches to "de-identification" that protect data privacy/anonymity by using a defensive approach---e.g., a series of masking steps are applied to direct identifiers (e.g., name, address) and masking and/or statistically-based manipulations are applied to quasi-identifiers (e.g., age, sex, profession) in order to reduce the likelihood of re-identification by unauthorized third parties”).
LaFever does not explicitly disclose: anonymization metric;
However Ollikainen teaches: anonymization metric (Ollikainen, see para. [0010 and 0015], “determining an anonymity level of the processed data … The anonymity level may be a metric selected from the group consisting of k-anonymity, I-diversity, and t-closeness”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of LaFever with the teaching of Ollikainen because the use of Ollikainen’s idea (Ollikainen, see abstract) could provide LaFever (LaFever, see  abstract) the ability to perform anonymization based on anonymity matric selected from a group that is verified and mandated to satisfy immutability, “maintain this 

Regarding claims 3, and 4, LaFever in view of Ollikainen teach all the limitations of claim 2, LaFever in para. [0057, 0543, and 0545] discloses the capabilities of “Cellular Operation” but does not explicitly disclose the limitations wherein the anonymization metric comprises k-anonymity … wherein the anonymization metric comprises 1-diversity. However Ollikainen discloses: wherein the anonymization metric comprises k-anonymity … wherein the anonymization metric comprises 1-diversity (Ollikainen, see para. [0015], “The anonymity level may be a metric selected from the group consisting of k-anonymity, I-diversity”). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of LaFever with the teaching of Ollikainen because the use of Ollikainen’s idea (Ollikainen, see abstract) could provide LaFever (LaFever, see  abstract) the ability to perform anonymization based on anonymity matric selected from a group that is verified and mandated to satisfy immutability, “maintain this level of privacy/anonymity while still satisfying the immutability, auditability, and verification mandated by blockchain and other distributed ledger technologies (DLTs) for the decentralized storage of transactional data. Such systems, media, and methods may be implemented on both classical and quantum computing devices” (Ollikainen, see abstract).
Regarding claim 8, LaFever in view of Ollikainen teach all the limitations of claim 1. Furthermore, Ollikainen discloses: wherein the anonymization metric comprises t-closeness (Ollikainen, see para. [0010 and 0015], “determining an anonymity level of the processed data … The ;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of LaFever with the teaching of Ollikainen because the use of Ollikainen’s idea (Ollikainen, see abstract) could provide LaFever (LaFever, see  abstract) the ability to perform anonymization based on anonymity matric selected from a group that is verified and mandated to satisfy immutability, “maintain this level of privacy/anonymity while still satisfying the immutability, auditability, and verification mandated by blockchain and other distributed ledger technologies (DLTs) for the decentralized storage of transactional data. Such systems, media, and methods may be implemented on both classical and quantum computing devices” (Ollikainen, see abstract).

Regarding claim 10, LaFever in view of Ollikainen teach all the limitations of claim 1. Furthermore, LaFever discloses: wherein: the taint information is stored within an in-memory database; and an in-memory database engine generates the anonymized data set (LaFever, see FIG. 1 items 80, 60, 50, 80-82 and 58 in conjunction with para. [0330]).

Regarding claim 11, this claim defines a computer readable storage medium claim that corresponds to method claim 1 and does not define beyond limitations of claim 1. Therefore, claim 11 is rejected with the same rational as in the rejection of claim 1. Furthermore, LaFever in para. [0042] discloses computer readable storage medium where the storage medium executes instructions from a memory medium by a processor.

Regarding claim 12, this claim defines a computer readable storage medium claim that corresponds to method claims 3 and 4 and does not define beyond limitations of claims 3 and 4. Therefore, claim 12 is rejected with the same rational as in the rejection of claims 3 and 4. Furthermore, LaFever in para. [0042] discloses computer readable storage medium where the storage medium executes instructions from a memory medium by a processor.

Regarding claim 16, this claim defines a system claim that corresponds to method claim 1 and does not define beyond limitations of claim 1. Therefore, claim 16 is rejected with the same rational as in the rejection of claim 1. Furthermore, LaFever in para. [0042] discloses computer code where executes instructions, from a memory in privacy server, by a processor.

Regarding claim 17, this claim defines a system claim that corresponds to method claims 3 and 4 and does not define beyond limitations of claims 3 and 4. Therefore, claim 17 is rejected with the same rational as in the rejection of claims 3 and 4. Furthermore, LaFever in para. [0042] discloses computer code where executes instructions, from a memory in privacy server, by a processor.

Allowable Subject Matter
6.	Claims 5, 13 and 19 are objected as having allowable subject matter if it incorporates the limitations of the base claim it depends on and all intervening claims.

Examiner note:
7.	In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Oberhofer et al. US 2019/0286849 A1- determining relationships between all datasets of the database system, and providing a metadata structure comprising information on the determined relationships, wherein the determining if the first and second datasets have the relationship is performed using the metadata structure. In this way, the method may automatically be performed without need for an explicit on-demand relationship determination.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALIL NAGHDALI whose telephone number is (571) 272-9884. The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, KRISTINE L KINCAID can be reached on (571) 272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/KHALIL NAGHDALI/
Primary Examiner, Art Unit 2437